Title: Enclosure: Beverley Randolph to Arthur Campbell, 8 March 1790
From: Randolph, Beverley
To: Campbell, Arthur



Sir,
Richmond March 8th 1790

Yours of the 20th of February, by Express, has been submitted to the Council. The Executive do not conceive themselves authorized to order a Guard for the Ammunition of the chickasaw Indians, more especially as the place, where it is deposited; is not within the limits of the state. They will therefore forward your letter to the president of the United States.
As the safety of this ammunition is considered of great importance to the United states, we cannot avoid recommending it to the good citizens in its neighbourhood, upon the approach of an Enemy, to embody themselves as Volunteers for the protection of the property of our allies. There can be no doubt, but the General Government will sanction such a measure, should it be necessary. I am Sir, your obt Servt

Beverley Randolph

